Title: To George Washington from Lafayette, 3 August 1787
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



My dear General
Paris August the 3d 1787

I Have Received Your first favour from Philadelphia with the Greater Satisfaction, as it promises me the pleasure to Hear Again from you Before long—a pleasure, My Beloved General, which Your friend’s filial Heart wants to Anticipate, and Enjoys most Affectionately—I Have not Been surprised to Hear of Your Attendance at the Convention, and would indeed Have wondered at a denial—on the success of this Meeting the very Existence of the United states may depend—and You well know that Your Name will add a Great weight to its proceedings—I am sorry to say, But am Much More Unhappy to observe that the Name of America is declining—it Gives pleasure to Her Ennemies—it Hurts Her interest Even with Her Allies—it furnishes the opponents to liberty with And Republican Arguments—Her dignity is lowering—Her Credit vanishing, Her Good intentions Questionned By some, Her future prosperity doubted—Good God! Will the people of America, so Enlightned, so wise so Generous, after they Have so gloriously Climbed up the Rugged Hill, now stumble in the Easy path? I the more Heartly wish well to Your Meeting as I feel that the Happiness of My life would

not with[s]tand a disappointement in my fond Hopes for the prosperity of our good United states.
I thank you, my dear General, for the fine Birds, and excellent Beacons you Have sent to me—the poor ducks died at the Havre on their Arrival—I Beg you will send me some Again—and Beg leave to add a petition for an envoice of Mocking Birds.
The spirit of liberty is prevailing in this Country at a Great Rate—liberal ideas are Cantering about from one end of the Kingdom to the other—our assembly of Notables was a fine thing, But for those who imagined it—you know of the personal quarell I had respecting some Gifts Made to favourites at the expense of the public—it Has Given me a Great Number of powerfull and inveterate Ennemies—But was very well come to the Nation—I Have since that period presented some opinions of mine in very plain terms—I Can’t say I am on a very favourable footing at Court, if By Court You Understand the King, Queen, and and King’s Brothers—But am very friendly with the present Administration—the Arch Bishop of toulouse is a man equally great By His Abilities and up Rightness—and the King’s Council is Better Composed than it Has ever Been.
At the same time the parliaments, warmed by the example of the Notables, make a great Resistance Against the New taxes—they will Be forced to Register the Edicts—But it is well that they Have asked for a general assembly of the Nation, and altho’ it will not take place now, I anticipate the Event, when the Assembly of Representatives now settling in each province will Have taken a proper weight, and felt their own strength—I Hope the affair of the protestants will soon Be settled agreable to the motion I Had made the day Before our dismission.
it is not known wether the Emperor will make terms with the flemish deputies or Risk the sending of an Army from His austrian dominions to that Remote part of His empire—I Rather think He will Negociate—But would not Be surprised if He acted the Contrary way—prussia and Great Britain are supporting the state Holder—france interests Herself for the Republican party—preparations are Making on Both sides—But I Believe that this too, will take a Negociating turn, and Be Reduced to some skirmishes Among the dutch—unless the King’s of Prussia’s partiality to His sister leads Him into Hasty Measures which would involve them all farther than they now expect.

Adieu, My dear and Respected General—My Best Respects wait on Mrs Washington the family and all friends—mde de lafayette is in Auvergne where I am Going to Meet Her and Attend the first session of the provincial Assembly—with every sentiment of filial love and Respect I Have the Honour to Be my Dear General Your Respectfull and affectionate friend

lafayette

